— Judgment unanimously affirmed, without costs. Memorandum: Plaintiff’s action against defendant physician is based on malpractice and lack of informed consent in connection with the prescription of a drug known as butazolidin, from which plaintiff allegedly developed Stevens-Johnson syndrome. From a dismissal of his complaint after a jury verdict of no cause for action, plaintiff appeals, seeking a reversal and a new trial because of asserted errors in evidentiary rulings. We find no error in the court’s exclusion from evidence of gratuitous opinions by physicians contained in the hospital record concerning a material factual issue: i.e., whether plaintiff’s condition was causally related to the ingestion of butazolidin. The statements were offered to prove plaintiff’s contentions on this issue and were not a part of the diagnosis. Nor were they necessary for plaintiff’s admission to, or treatment in the hospital (see Williams v Alexander, 309 NY 283, 287-288; Matter of Allstate Ins. Co. [Spadaccini], 52 AD2d 813). We note that in any event the substance of the opinions in the hospital record was brought before the jury during the questioning of defendant. Plaintiff contends further that the court erred in excluding from evidence the manufacturer’s package insert approved by the Food and Drug Administration containing prescribing information for use of physicians in treating patients with butazolidin. On the basis of the foundation adduced here, the court’s ruling was not an abuse of discretion (compare Mulder v Parke Davis & Co., 288 Min 332, 338-339, where there was foundation testimony that under the circumstances the careful practitioner would have followed the manufacturer’s prescribing recommendations). We have examined the other points raised by plaintiff and find them to be without merit. (Appeal from judgment of Supreme Court, Onondaga County, Murphy, J. — medical malpractice.) Present — Simons, J. P., Hancock, Jr., Doerr, Denman and Schnepp, JJ.